BARFIELD, Judge.
Moses Jones appeals from a summary denial of his motion for post-conviction relief based upon ineffective assistance of trial counsel. The trial judge summarily denied appellant’s 3.850 motion on the grounds that it was an attempt to retry issues previously litigated on direct appeal.
The trial judge erred because the matter of ineffective assistance of counsel is not *1247available for review on direct appeal and is properly the subject of collateral attack. However, we affirm the denial of relief on the grounds that the complained of conduct by the trial defense counsel is insufficient under Knight v. State, 394 So.2d 997 (Fla. 1981), to warrant relief.
AFFIRMED.
SMITH, C.J., and WENTWORTH, J., concur.